Citation Nr: 0210860	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
April 1979 to July 1980, when he was separated from active 
service for failure to maintain acceptable standards for 
retention.  He claimed to have had subsequent service in the 
Army Reserves and in the National Guard, but such service was 
not verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1997, the Board remanded this case to the RO for 
an attempt to obtain any service medical records from any 
Reserves or National Guard service.  The case was returned to 
the Board in July 2002.  While the case was in remand status, 
a letter which the RO sent to the veteran's address of record 
was returned by the United States Postal Service as 
undeliverable and the veteran's representative reported to 
the RO in April 2002 that the veteran's telephone had been 
disconnected.


FINDINGS OF FACT

1.  The veteran did not sustain a low back injury during 
active service which was productive of chronic disability.

2.  There is no competent medical evidence that the veteran 
currently has a low back disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, but, 
in any event, do not apply in this case.  The remaining 
implementing regulations are applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001). In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to establish service connection for a 
disability claimed to have been incurred in active service in 
a statement of the case furnished to him in December 1995 and 
in a supplemental statement of the case furnished in March 
2002.  During the pendency of his appeal, the veteran has not 
identified any pertinent postservice evidence which is not of 
record and so there was no necessity to notify the veteran 
whether VA or he was expected to attempt to obtain any such 
evidence.  Based on allegations by the veteran that he had 
service in the Army Reserves and National Guard, the RO 
attempted to obtain any service medical records pertaining to 
the claimed service, and so, in that regard, the veteran was 
notified that VA was attempting to obtain any additional 
service medical records which might exist.  Therefore, the 
Board believes, based on the record, that VA's duty to notify 
the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to his claim, the RO obtained 
his available service medical records and afforded him an 
orthopedic examination, the report of which examination is of 
record.  In addition, as requested by the Board in the remand 
of November 1997, the RO made repeated efforts to obtain any 
additional service medical records which might exist.  
However, the veteran did not, as requested by the RO, ever 
provide specific information as to the Reserves and National 
Guard units in which he claimed to have served or the dates 
of his claimed service, and no additional service medical 
records were obtained.  The Board finds that VA's duty to 
assist the veteran was fulfilled.  The Board concludes that 
the provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to do so.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The veteran has contended that he injured his back lifting 
objects in service in Germany in 1980.

The veteran's available service medical records do not 
contain any records of medical treatment during his period of 
active service.  The available service medical records 
contain a report of medical history in June 1983 for the 
Reserves in which the veteran denied having recurrent back 
pain and the report of an examination for the Reserves in 
June 1983 at which his spine and other musculoskeletal system 
were evaluated as normal.  The service medical records are 
thus negative for any injury to the back resulting in chronic 
disability.

VA X-rays of the lumbosacral spine in September 1995 were 
normal.  At a VA orthopedic examination in September 1995, 
the veteran stated that he injured his back in service in 
1980.  He complained of low back pain without radiation.  On 
examination, there was no fixed deformity of the back; 
musculature of the back was good; range of motion was full, 
with mild pain on forward flexion.  The diagnosis was 
mechanical low back pain.

Upon consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the mechanical low back pain found in September 1995 is 
related to a claimed injury to the low back during active 
service in 1980.  Approximately 3 years after the alleged 
injury, the veteran stated that he did not have and had not 
had recurrent back pain.  A reasonable inference from the 
veteran's statement in June 1983 is that at that time he did 
not have a chronic low back disability.  Such being the case, 
the Board concludes that any back disorder which was 
demonstrated on VA examination in September 1995 was not 
related to any injury in service.  Furthermore, service 
connection presupposes a diagnosis of a current disease.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  However, 
the veteran has now apparently moved without informing VA of 
whereabouts and so he is not available to respond to a 
request that he submit or identify medical evidence showing 
that he has a current low back disability approximately 7 
years after his VA examination.  The Board concludes that 
there is no basis at this time on which service connection 
might be granted for a low back disorder, and entitlement to 
that benefit is not established.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Service connection for a low back disorder is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

